Citation Nr: 1415686	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 1989, for the award of service connection for Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 18, 1989.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1971, including service in the Republic of Vietnam from November 1969 to February 1971.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision that assigned an effective date of August 1993 for the award of service connection for PTSD; and from an August 2010 rating decision that assigned an effective date of February 2010 for the award of a TDIU.  The Veteran timely appealed for earlier effective dates.

In January 2011, the RO increased the disability evaluation for PTSD to 100 percent, effective from the date of the award of service connection in August 1993. 

In an October 2011 decision, the Board granted an earlier effective date of May 15, 1989 (date entitlement arose) for the award of service connection for PTSD; and remanded the matter of an earlier effective date for the award of a TDIU.  Subsequently, the RO assigned an earlier effective date of May 15, 1989, for the award of a 100 percent evaluation for PTSD.

The Veteran appealed the October 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board decision and remanded the case to the Board for readjudication.  Judgment was entered in August 2013.  Thereafter, the case was returned to the Board, consistent with the Court's judgment.

Consistent with the Veteran's assertions and the Memorandum Decision, the Board has recharacterized the appeal as encompassing the issues on the title page.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of entitlement to a TDIU prior to August 18, 1989, is addressed in the REMAND portion of the decision below; and is REMANDED to the RO.
 

FINDINGS OF FACT

1.  On November 19, 1981, VA received the Veteran's original claim of entitlement to service connection for PTSD (claimed as "delayed stress reaction"); in January 1982, the RO sent the Veteran a letter, asking him to describe fully his PTSD symptoms and to include his in-service experiences that caused his present problems. 

2.  The Veteran failed to respond within one year of the RO's January 1982 letter.

3.  In June 1985, the Veteran described his in-service stressors in a written attachment; on June 12, 1985, VA received another claim from the Veteran for service connection for PTSD.

4.  In January 1988, the RO denied service connection for PTSD; the Veteran did not submit a notice of disagreement within one year of the notice of that decision. 

5.  On August 5, 1993, VA received the Veteran's reopened claim for service connection for PTSD.

6.  A December 1987 VA hospital discharge summary reflects the Veteran's participation in a Vietnam Veterans' group (PTSD); and a May 1989 VA hospital discharge summary confirms an Axis I diagnosis of PTSD.

7.  In January 2003, VA received records from the National Personnel Records Center, indicating that the Veteran's unit in Vietnam was stationed in Long Binh in 1969 and 1970; and in September 2003, VA received records from the U.S. Armed Services Center for Unit Records Research, confirming the Veteran's in-service stressors.


CONCLUSIONS OF LAW

1.  The provisions of 38 C.F.R. § 3.156(c) are applicable for assigning an earlier effective date based upon VA's subsequent receipt of service department records.  38 C.F.R. § 3.156(c) (2013); Vigil v. Peake, 22 Vet. App. 63 (2008).

2.  The November 19, 1981 claim of service connection for PTSD (claimed as "delayed stress reaction") was abandoned.  38 C.F.R. § 3.158 (2013).

3.  The criteria for an effective date of June 12, 1985, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through November 2001 and March 2006 letters, the RO notified the Veteran of the evidence needed to establish an earlier effective date for the award of service connection for PTSD.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted in January 2014; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and service department records for stressor verification, and has arranged for VA examinations in connection with the claim decided on appeal, a report of which is of record.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The Veteran contends, in essence, that he is entitled to an effective date earlier than April 18, 1989, for the award of service connection for PTSD.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b). 

In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered. 38 C.F.R. § 3.400(q)(1).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  There is no basis for a freestanding earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

Procedural and Factual Background

A private hospital discharge summary reflects treatment in February and March 1976 for habitual excessive drinking.  The Veteran was discharged against medical advice, and only his detoxification was shown as improved.  Supportive community care was indicated.

Records show that the Veteran first claimed service connection for a nervous condition on December 10, 1976.

A VA hospital discharge summary reflects treatment from December 1976 to February 1977 for alcohol addiction and inadequate personality.

In March 1977, the RO denied the Veteran's original claim for service connection for a nervous condition on the basis that there was no evidence of overt, frank, psychotic manifestation during hospitalizations; signs of depression were not observed, and suicidal tendencies were not elicited.  Records show that the Veteran appeared to be emotionally naïve, childish, and immature; and diagnoses included an inadequate personality. 

A VA hospital discharge summary reflects treatment in October 1978 to November 1978 for habitual excessive drinking.  At the time of discharge, the Veteran was placed on outpatient status, and was to undergo further psychotherapy.  He was considered competent, but unemployable for at least 30 days or more. 

The Veteran filed a claim to reopen service connection for a nervous condition on September 17, 1980.

A private hospital discharge summary reflects treatment in August and September 1980 for alcoholism and depression.  Psychological evaluation at the time was strongly indicative of an exacerbation of a chronic psychosis.  Upon re-testing, the Veteran's profile was quite exaggerated and typical to a rather severe psychosis that would be characterized by hallucinations and delusions of grandeur and paranoia.  However, the Veteran demonstrated good contact, eye contact, social skills, and affect.  The validity scales were indicative of a faking bad profile.  Re-testing prior to discharge produced little significant difference in his profile other than an apparent slight reduction in anxiety.  The Veteran continued to exaggerate symptoms.  The private physician opined that, as long as there were charges pending against the Veteran, he would continue to exaggerate symptoms.  The Veteran later admitted to a pending charge against him (trespassing his brother's laundromat), but claimed he was intoxicated at the time.

A medical statement received in November 1980 from the Veteran's private physician includes diagnoses of anxiety, history of alcoholism, gastritis, and muscle tension headaches.

In December 1980, the RO declined to reopen the Veteran's claim for service connection for a nervous condition on the basis that new and material evidence had not been submitted.  In January 1981, the RO indicated that additional service department records received did not warrant a change in the previous decision, and confirmed the denial of service connection for a nervous condition.

VA hospital discharge summaries reflect treatment from February 1981 to March 1981, and in October 1981 for alcohol addiction and depressive neurosis.  At those times the Veteran was considered competent and employable.  He was advised to go to an alcoholic rehabilitation outpatient program.

A VA hospital discharge summary reflects treatment in November 1981 for alcohol dependence (Axis I) and for adjustment reaction with depressed mood (Axis II).  At the time of discharge, the Veteran was no longer depressed; and there was no evidence of psychosis.  He was not considered a danger to himself or others, and was considered competent and employable. 

Within one year of the RO's January 1981 denial, the Veteran continued to pursue entitlement by filing a claim for service connection for "delayed stress reaction" on November 19, 1981.

In January 1982, the RO advised the Veteran to describe fully the symptoms that he now felt were indicative of PTSD, and to include his in-service experiences that he felt caused his present problems.  The Veteran was advised that the evidence must be received by VA within one year from the date of this notification; otherwise, if entitlement is established, benefits may not be paid prior to the date of receipt.

Records reflect that the Veteran first described his in-service stressors in a written attachment submitted in June 1985, and submitted a claim to reopen service connection for PTSD on June 12, 1985.  In July 1985, the Veteran again was advised that the evidence must be received by VA within one year from the date of this notification; otherwise, if entitlement is established, benefits may not be paid prior to the date of receipt.

In November 1987, the Veteran contended that he has been unable to hold a job since his discharge from active service; and submitted a claim for entitlement to a TDIU.

A VA hospital discharge summary reflects treatment from November 1987 to December 1987 for continuous alcohol dependence, alcohol rehabilitation, and history of cocaine and marijuana use (Axis I); and rule-out schizophrenia (Axis II).  Mental status examination showed no evidence of a thought disorder; the Veteran's abstract thinking and memory were okay.  His insight was superficial and his judgment was poor.  He was correctly oriented in three spheres, with no evidence of suicidal or homicidal potential.  During the hospital course, medication was prescribed for "nerves," and the Veteran participated in a Vietnam Veterans' group (PTSD) and received vocational counseling and biofeedback instruction.  The Veteran attended alcoholics' anonymous meetings in the community, in addition to the meetings on the ward twice weekly.  At the time of discharge, the Veteran was considered competent and employable. 

Records reflect that the Veteran further described his in-service stressors in written statements submitted in January 1988.

A VA hospital discharge summary reflects treatment in January 1988 for a generalized anxiety disorder, for alcohol dependence in remission, and for multiple substance abuse in remission (Axis I); and for borderline personality disorder (Axis II).  Records show that the Veteran attended three alcoholics' anonymous meetings since his previous hospital discharge.  Mental status examination was significant for flat affect; auditory hallucinations; low self-esteem; and an inability to cope with stress, tension, and nervousness, which the Veteran attributed to his lack of employment.  He complained of weight loss, insomnia, and nightmares.  Concrete thinking was observed; insight and judgment were evaluated as fair.  During the hospital course, the Veteran was referred to and accepted for continuation in the Vietnam Veterans' group.  Psychological testing was ordered to help clarify the Veteran's personality dynamics and diagnosis, but the Veteran was discharged relatively quickly before the testing was done.  He was referred to a day treatment program, and to the alcohol discussion support group.  At the time of discharge, the Veteran was not psychotic, depressed, or suicidal; and was seen as no significant danger to himself or others.  He was considered competent, voluntary, and employable. 

In January 1988, the RO denied service connection for PTSD on the basis that there was no clear diagnosis of PTSD.  The Veteran was notified of this decision later in the same month, and he did not appeal.  Hence, the RO's January 1988 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A VA hospital discharge summary reflects treatment from April 18, 1989, to May 15, 1989, for mixed substance abuse, alcohol abuse-dependence in remission; mild organic brain syndrome; dysthymia; panic disorder; generalized anxiety disorder; and PTSD (Axis I).  Records show that the Veteran reported being plagued by nightmares and intrusive thoughts of his Vietnam experiences, since his return in 1970.  He avoided war movies, felt he had no future, and could not express affection towards his wife.  Mental status examination revealed a flat affect, blank stare, mood depressed, no involuntary movements, and thought content to avoid suicidal or homicidal thoughts.  Speech was underproductive, with normal rate and tone.  The Veteran admitted to thoughts of thought broadcasting, and felt controlled by God.  He felt people inserted thoughts in his head by the way they talked.  He denied thought withdrawal or ideas of reference, and denied paranoia.  Similarities were weakly abstracted, and proverbs were poorly abstracted.  Insight and judgment were limited.

Preliminary reports of psychological testing in April and May 1989 indicate that the Veteran appeared to be primarily depressed.  Subsequent testing revealed that the Veteran's affective problems appeared to be secondary to his cognitive losses, which were presumed to be secondary to his history of substance abuse.  The Veteran presented with no evidence of psychosis, and appeared to have a sense of himself and reasonable capacity to relate to others, but diminished capacity to flexibly integrate his affects.  At the time of hospital discharge in May 1989, the Veteran's condition was markedly improved; there were no restrictions on physical activity, and the Veteran was competent to handle funds.

The Veteran filed a claim to reopen service connection for PTSD on August 5, 1993, and continued to pursue entitlement by filing a claim for a TDIU in August 1993.

In March 1995, the RO denied the Veteran's reopened claim for service connection for PTSD and the Veteran appealed.

Records reflect that the Veteran further described his in-service stressors in written statements submitted in October 1997, in May 1998, in September 2001, in November 2001, and in January 2003.  The Veteran also described his in-service stressors during a video conference hearing before another Veterans Law Judge in May 2007.

Following further development of the evidence, the Board denied service connection for PTSD in September 2007 on the basis that there was no verified or verifiable in-service stressful experience to support a diagnosis of PTSD.  The Veteran appealed, and the Board's decision was vacated.  Subsequently, in 
a November 2009 decision, the Board granted service connection for PTSD.

In December 2009, the RO effectuated the Board's decision, and assigned an effective date of August 13, 1993, for the award of service connection for PTSD evaluated as 50 percent disabling; and assigned an effective date of February 11, 2009, for the award of a 70 percent disability rating for PTSD.  This appeal followed for an earlier effective date for the award of service connection for PTSD.
  
In August 2010, the RO granted entitlement to a TDIU, effective February 8, 2010; and in January 2011, the RO increased the disability evaluation for PTSD to 100 percent, effective from the date of the award of service connection in August 1993.  In October 2011, the Board granted an earlier effective date of May 15, 1989, for the award of service connection for PTSD.  Subsequently, the RO assigned an earlier effective date of May 15, 1989, for the award of a 100 percent evaluation for PTSD.

Since then, the Board's October 2011 decision was vacated by the Court, and the Board was instructed in an August 2013 Memorandum Decision to assign an effective date for the award of service connection for PTSD that was no later than April 18, 1989.

In the August 2013 Memorandum Decision, the Court essentially found that 38 C.F.R. § 3.156(c) is applicable in this case for assigning an earlier effective date based upon VA's subsequent receipt of service department records.

Earlier Effective Date

Pursuant to 38 C.F.R. § 3.156(c), a final decision will be reconsidered when new and material evidence, in the form of "relevant official service department records" that existed and had not been associated with the claims file when VA first decided the claim, results in the reopening of a claim and a retroactive evaluation may be assigned.

Specifically, where a claim has been denied due to lack of evidence of an in-service injury, but later is granted based all or in part on subsequently acquired service records establishing the in-service injury and a nexus between the in-service injury and a current disability, the Veteran is entitled to a retroactive evaluation of the disability to assess the proper effective date-i.e., the date of the original claim or the date entitlement otherwise arose, whichever is later. 38 C.F.R. § 3.156(c) (2008); Vigil v. West, 22 Vet. App. 63, 66-67 (2008).  In this sense, the claim is not just re-opened; it is reconsidered and the date VA received the previously decided claim serves as the date of the claim, and the earliest date for which benefits may be granted.  Id.

An exception contained in 38 C.F.R. § 3.156(c) pertains to records that VA could not have obtained when it first decided the claim because the records did not exist, or because the Veteran failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this regard, VA received records from the National Personnel Records Center in January 2003, indicating that the Veteran's unit in Vietnam was stationed in Long Binh in 1969 and 1970.  VA also received records from the U.S. Armed Services Center for Unit Records Research in September 2003, indicating that the post in Long Binh received nine rounds of 122 millimeter rocket fire on December 10, 1969.  With regard to the Veteran's claimed in-service stressors, the Board notes that the Veteran had provided unit information, which also was documented in his service personnel records.  While none of the Veteran's statements provided specific dates, he had mentioned and had testified under oath that his assigned base in Vietnam was subject to enemy mortar and rocket attacks.  Based in part on receipt of these service department records, service connection for PTSD was awarded.  Hence, the Veteran is entitled to a retroactive evaluation of the disability to assign the proper effective date.

In retrospect, the earliest date for which benefits may be granted is November 19, 1981-i.e., the date in which the Veteran first filed for service connection for "delayed stress reaction," which was accepted by the RO as indicative of PTSD.  The Board notes, however, that to the extent that the Veteran was diagnosed as having other psychiatric disabilities prior to November 1981, the provisions of 38 C.F.R. § 3.156(c) do not apply.  Service connection for psychiatric disabilities other than PTSD is not predicated on the verification of stressors.  The additional service department records associated with the Veteran's claims file are only pertinent to his claim for service connection for PTSD, which involves corroboration of in-service stressors.  Hence, retroactive evaluation of other psychiatric disabilities is not warranted.

Moreover, in a January 1982 letter, the RO asked the Veteran to describe fully the symptoms that he now felt were indicative of PTSD, and to include his in-service experiences that he felt caused his present problems.  The Veteran did not make any kind of response to this letter.  Since the Veteran did not provide the requested information within one year of the January 1982 RO letter, service connection cannot be effective prior to receipt of a new claim because the November 1981 claim is considered abandoned. 38 C.F.R. § 3.158(a) (2013).  In essence, the Board finds that the Veteran failed to provide sufficient information for VA to identify and obtain the records from the U.S. Armed Services Center for Unit Records Research, or from any other official source, prior to June 1985.

Here, records reflect that the Veteran first described his in-service stressors in an attachment submitted in June 1985, and that he filed a claim to reopen service connection for PTSD on June 12, 1985.  See, e.g., DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (entitlement arises with manifestation of disability and filing a claim) (emphasis added).  Although VA sent another letter to the Veteran in July 1985, advising that evidence must be received within one year from the date of this notification, the Board finds that the Veteran's description of his in-service stressors in June 1985 is sufficient to establish a pending claim for service connection for PTSD.  Specifically, the Veteran identified his assigned unit in Vietnam, and described his stressful experiences as being "bombed or shelled or tripped booby-trap" and as "other action that threatened [his] life."  The Veteran also described his current symptoms.  Under these circumstances, June 12, 1985, is considered as the date of claim.  In essence, this is the date that VA received the "previously decided" claim, and the earliest date for which benefits may be granted.  Vigil, 22 Vet. App. at 66-67.  As such, the RO's January 1988 decision is reconsidered for purposes of assigning a retroactive evaluation and an earlier effective date.

Accordingly, there is a pending claim prior to April 18, 1989, pursuant to which benefits could be granted.  Subsequent VA hospital records confirm the diagnosis of PTSD, as well as the Veteran's participation in a Vietnam Veterans' group (PTSD); and link the Veteran's PTSD symptoms to his experiences in Vietnam.  Resolving all doubt in the Veteran's favor, the Board finds that PTSD was present from the date of claim on June 12, 1985.  Hence, the Veteran is entitled to an effective date of June 12, 1985, for the award of service connection for PTSD.

In reaching this decision, the Board has resolved any doubt in favor of the Veteran.


ORDER

An effective date of June 12, 1985, for the award of service connection for PTSD is granted.  


REMAND

The Board finds that the Veteran's claim of entitlement to a TDIU prior to April 18, 1989, cannot be finally adjudicated at this time.  Given the Board's grant of an effective date of June 12, 1985, for the award of service connection for PTSD, the RO will effectuate this award and assign a disability rating to the Veteran's PTSD beginning on that date.  The outcome of the claim of entitlement to a TDIU prior to April 18, 1989, is inextricably intertwined with the disability rating that will be assigned to the Veteran's PTSD prior to April 18, 1989.  As such, this claim must be remanded at this time, pending implementation of the Board's decision contained herein.

Accordingly, the case is REMANDED for the following action:

Following the implementation of the grant for an effective date of June 12, 1985, for the award of service connection for PTSD, readjudicate the claim of entitlement to a TDIU prior to April 18, 1989.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his attorney a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


